Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a final rejection.
Claims 1-24 were amended
Claims 1-24 are rejected under 35 USC § 101.


Response to Amendment
The Amendment filed 1-27-2021, has been entered. Claims 1-24, remain pending in the application. Applicant’s amendments to independent claims 1, and 13, and all dependent claims remain not patent eligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101.


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-10-2018


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-27-2019 and 12-11-2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
[1-24] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-24, the claims recite an abstract idea of splitting of security tokens. 
Independent Claims 1 and 13 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 13 recite a method and computer readable medium to split security tokens.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger“; belongs to the grouping of mental processes under concepts performed in the human mind as it recites splitting of security tokens. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices as it recites splitting of security tokens. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1 and 13 recite: “one processor”; “one memory communicatively coupled to the at least one processor”; network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger“; “computing deviccomputing devices computing devices computing device Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claims 1 and 13 recite: “one processor”; “one memory communicatively coupled to the at least one processor”; network node is configured to be within a plurality of network nodes communicatively coupled in a peer-to-peer network of network nodes implementing a distributed ledger“; “computing deviccomputing devices computing devices computing device Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-12, dependent on claim 1; claims 14-24, dependent on claim 13, are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 13 respectively. Additional elements in claims 2-12, and 14-24 do not provide further limitations on claims 1 and 13 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.   

Claim 2 dependent on claim 1, and claim 14 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “determine that a new transfer of a quantity of the security tokens, from a first address to a second address, has been requested”; “determine a split-updated token balance for each of the first address and the second address based on at least the token balance each of the first address and the second address“ it adds to the abstract idea of splitting of security tokens whereby the split-updated token balance for each of the first address and the second address are determined based on the indication of split ratio without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements 

Claim 3 dependent on claim 2 and claim 15 dependent on claim 14 amount to mere instructions to apply the abstract idea of claims 1 and 13 respectively using a generic computer, by reciting “store an indication that all splits have been accounted for in the token balances for the first address and the second address”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 4 dependent on claim 1, and claim 16 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “determine a number of the security tokens that will be paid out in response to the new split”; and “initiate at least one transaction to compensate each security token holder associated with an address, which will possess a fractional security token following the new split, for their respective fractional security token“; it adds to the abstract idea of splitting of security tokens whereby each security token holder is associated with an address which possesses a fractional security token following the split to be compensated for their fractional security token without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4, and claim 17 dependent on claim 16 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “update [[the]]a total number of outstanding security tokens following the new split”; and “remove each of the at least one address, which will possess less than one security token following the new split, from the list of addresses holding at least one of the security tokens“; it adds to the abstract idea of splitting of security tokens whereby the total number of outstanding security tokens and addresses following the split is updated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, and claim 18 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein the security tokens are cryptographic tokens that each represents an external, tradeable asset”; it adds to the abstract idea of splitting of security tokens whereby the security tokens are defined without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, and claim 19 dependent on claim 13 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein the security tokens are implemented using an originating smart contract”; it adds to the abstract idea of splitting of security tokens whereby the security tokens are implemented by using an originating smart contract without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 2, and claim 20 dependent on claim 14 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein determining the split-updated token balance for each of the first address and the second address incurs no blockchain-related fees”; it adds to the abstract idea of splitting of security tokens whereby updating the split-updated token balance for the first and second address incurs no blockchain related fees without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 2, and claim 21 dependent on claim 14 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “wherein updating token balances for the first address and the second address incurs block-chain related fees”; it adds to the abstract idea of splitting of security tokens whereby updating the split-updated token balance for the first and second address incurs blockchain related fees without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 1 and claim 22 dependent on claim 13 amount to mere instructions to apply the abstract idea of claims 1 and 13 respectively using a generic computer, by reciting “wherein the at least one processor is further configured to store historical splits in 

Claim 11 dependent on claim 10, and claim 23 dependent on claim 22 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “maintain an address-specific index to the multi-object data structure[[,]] for each address holding at least one of the security tokens, wherein each particular address-specific index indicates a particular split ratio that was most recently applied to a token balance associated with [[the]]a respective address”; it adds to the abstract idea of splitting of security tokens whereby an address-specific index to the multi-object data structure is maintained for each address holding at least one of the security tokens, whereby each address soecific index indicates a particular split ratio most recently applied to a token balance associated with the respective address without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 10, and claim 24 dependent on claim 22 merely adds to the abstract idea of claims 1 and 13 respectively.  By reciting: “maintain a current index to the multi- object data structure indicating [[the]]a most recent split for the security tokens”; it adds to the abstract idea of splitting of security tokens whereby a current index to the multi-object data structure is maintained indicating the most recent split of the security tokens without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. (FP 7.37)
Applicant amended independent claims 1-24, as posted in the above analysis with additions underlined and deletions as 
In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that none of the claim features fall under certain methods of organizing human activity. Contrary to the Examiner's assertion, the applicant argues that the claims are not directed to fundamental economic principles or practices even if they relate to splitting of security tokens. Applicant cites Paragraph [0021] of the Application that describes security tokens as follows: [0021] A security token is a cryptographic token that represents a security. A security may be any fungible, negotiable financial instrument that holds some type of monetary value. A security may represent an ownership position, a creditor relationship, or rights to ownership as represented by an option. Paragraph [0021] clearly describes the security token as "a cryptographic token that represents a security". Cryptographic tokens generally and security tokens more specifically are not fundamental economic principles or practices. Further, splitting of security tokens are not fundamental economic principles or practices. Hence Applicant respectfully disagrees that either independent claim 1 or 13 recite an abstract idea. 

Examiner disagrees. All this invention does is determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger. It is not inventing a machine but rather using the machine to implement the abstract idea. “This is an example of concepts performed in the human mind as mental processes because the invention as drafted is a process that under it broadest reasonable interpretation covers a mental process. Alternatively it is an example of concepts belonging to certain methods of organizing human activity under fundamental economic principles or practices. The Applicant himself cites Paragraph [0021] of the Application that describes security tokens as a security token being a cryptographic token that represents a security, with security defined as any fungible, negotiable financial instrument that holds some type of monetary value.  That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process or as part of certain methods of organizing human activity under fundamental economic principles or practices. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the game of bingo “consists solely of mental steps which can be carried out by a human using pen and paper”). Other than the recitation of generic computer components, the examiner finds that the instant case clearly falls within the “mental processes” grouping of abstract ideas. The examiner further finds that this type of activity represents longstanding conduct that existed well before the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").

When claimed in a manner similar to the claims here, gathering and analyzing information using conventional techniques has been determined to be an abstract idea. TLI Communications v. AV Automotive LLC, 823 F .3d 607, 612-13 (Fed. Cir. 2016). Also, more recently, a reviewing court has also concluded that some acts of collecting, analyzing, manipulating, and displaying data are patent ineligible. Univ. of Fl. Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363 (Fed. Cir. 2019) (citing Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)).”

Furthermore although the claims may be innovative, that does not preclude them being classified an abstract idea. Indeed, determine a split ratio of a security is a human activity classified under mental processes or alternatively under fundamental economic principles or practices as it recites the abstract idea of determining a split ratio for a new split of security tokens held in at least one address of the distributed ledger (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B : Applicant argues that even if the claims were directed to an abstract idea the specific claims would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue  that the features relating to determining a split ratio for a new split of security tokens held in at least one address of the distributed ledger; and storing an indication of the split ratio without updating token balances for all of the at least one address in a list of addresses holding at least one of the security tokens of independent claims 1 and 13 reflect an improvement to the technology/technical field of security tokens because it addresses problems relating to expenses associated with changing the number of shares for all shareholders in response to a stock split. Further more applicant argues that in following the analysis set forth in MPEP 2106.05(a), the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that: (1) a technical explanation of the asserted improvement is present in the specification; and (2) that the claim reflects the asserted improvement. 

Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

Step 2B : Applicant argues that even if the claims were directed to an abstract idea and did not integrate the abstract idea into a practical application each of the specific claims would constitute “significantly more” than the judicial exception and would thus be directed to patent eligible subject matter under Step 2B. Specifically, in independent claims 1 and 13, the features in combination are significantly more than a judicial exception as the combination of limitations are not well-understood, routine, conventional activity in the technology/technical field of security tokens. 
The applicant argues that the combination of features in claims 1 and 13 are indicative that an inventive concept is present because they are significantly more than the judicial exception including at least one processor configured to: (1) determine a split ratio for a new split of security tokens held in at least one address of the distributed ledger; and (2) store an indication of Title: SPLITTABLE SECURITY TOKENthe split ratio without updating token balances for all of the at least one address in a list of addresses holding at least one of the security tokens. 
Examiner disagrees. Evaluating representative claims 1 and 13 under step 2 of the Alice analysis, the Examiner concludes it lacks an inventive concept that transforms the abstract idea of determining a split ratio into a patent-eligible application of that abstract idea. As evidence of the conventional nature of the recited hardware components, the Examiner refers to paragraphs 134-140 of the published Specification. The Examiner finds the disclosed hardware components are well-understood, routine, and conventional. Specification describes the additional elements in general terms, without describing the particulars, the Examiner concludes the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicants’ Specification, as quoted above.[2]

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-24 as being directed to a judicial exception without significantly more, and thereby 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3696      


/Robert R Niquette/
Primary Examiner, Art Unit 3696